Name: 2014/542/EU, Euratom: Decision of the European Parliament of 3Ã April 2014 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2012, Section I Ã¢  European Parliament
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2014-09-05

 5.9.2014 EN Official Journal of the European Union L 266/1 DECISION OF THE EUROPEAN PARLIAMENT of 3 April 2014 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2012, Section I  European Parliament (2014/542/EU, Euratom) THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2012 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2012 (COM(2013) 570  C7-0274/2013) (2),  having regard to the report on budgetary and financial management  Section I  European Parliament  Financial year 2012 (3),  having regard to the Internal Auditors annual report for the financial year 2012,  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2012, together with the institutions replies (4),  having regard to the statement of assurance (5) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2012 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Article 318 of the Treaty on the Functioning of the European Union, and Article 106a of the Treaty establishing the European Atomic Energy Community,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (7), and in particular Articles 164, 165 and 166 thereof,  having regard to Article 13 of the Internal Rules on the implementation of the European Parliaments budget (8),  having regard to Article 166(1) of Regulation (EU, Euratom) No 966/2012, which requires each Union institution to take all appropriate steps to act on the observations accompanying the European Parliaments discharge decision,  having regard to its resolution of 9 March 2011 on the guidelines for the 2012 budget procedure  Sections I, II, IV, V, VI, VII, VIII, IX, and X (9),  having regard to its resolution of 6 April 2011 on the estimates of revenue and expenditure of Parliament for the financial year 2012  Section I  Parliament (10),  having regard to Rules 77 and 80(3) of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0246/2014), A. whereas the audit of the Court of Auditors stated that, as regards administrative expenditure in 2012, all the institutions satisfactorily operated the supervisory and control systems required by Regulation (EC, Euratom) No 1605/2002, B. whereas the Secretary-General certified, on 6 September 2013, his reasonable assurance that Parliaments budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations, C. whereas the Secretary-General also certified that he is not aware of any fact which has not been stated which could damage the interest of the institution, 1. Grants its President discharge in respect of the implementation of the European Parliament budget for the financial year 2012; 2. Sets out its observations in its resolution of 16 April 2014 (11); 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 56, 29.2.2012. (2) OJ C 334, 15.11.2013, p. 1. (3) OJ C 188, 29.6.2013, p. 1. (4) OJ C 331, 14.11.2013, p. 1. (5) OJ C 334, 15.11.2013, p. 122. (6) OJ L 248, 16.9.2002, p. 1. (7) OJ L 298, 26.10.2012, p. 1. (8) PE 349.540/Bur/ann/def. (9) OJ C 199 E, 7.7.2012, p. 90. (10) OJ C 296 E, 2.10.2012, p. 226. (11) Texts adopted, P7_TA(2014)0428 (see page 1 of this Official Journal).